THIRD AMENDMENT


TO AMENDED AND RESTATED CREDIT AGREEMENT

        THIS THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of March 12, 2004 is by and among CLARION TECHNOLOGIES,
INC., a Delaware corporation (the “Company”), and its subsidiaries party hereto
(the Company and its subsidiaries are collectively referred to herein as the
“Loan Parties” and individually referred to herein as a “Loan Party”), the
financial institutions that are or may from time to time become parties hereto
(together with their respective successors and assigns, the “Banks”), and BANK
ONE, NA, a national banking association with its main office in Chicago,
Illinois, as agent on behalf of the Banks (in such capacity, the “Agent”).


RECITALS

        A.        The Loan Parties, the Banks, and the Agent are parties to that
certain Amended and Restated Credit Agreement dated as of April 14, 2003 (as
amended, modified, restated, or replaced from time to time, the “Credit
Agreement”), pursuant to which the Banks agreed, subject to the terms thereof,
to extend credit to the Loan Parties.

        B.        The parties hereto now desire to amend the Credit Agreement as
set forth herein.


TERMS

        In consideration of the premises and of the mutual agreements herein
contained, the parties hereto agree as follows:

        ARTICLE I. AMENDMENT. Upon the conditions set forth in Article III being
fulfilled, the Credit Agreement shall be amended as follows:

        1.1     The definition of the term “Revolving Commitment Amount” set
forth in Section 1.1 of the Credit Agreement is amended by deleting the
reference to “Nine Million Dollars ($9,000,000)” appearing therein and inserting
“Nine Million Five-Hundred Thousand Dollars ($9,500,000)” in place thereof.

        1.2     The Loan Parties shall execute and deliver to the Bank an
Amended and Restated Revolving Note in the form attached hereto as Exhibit A, in
substitution for the Revolving Note delivered pursuant to the Credit Agreement.

        1.3     Schedules 9.6, 9.17, and 9.18 of the Credit Agreement are
amended and restated in full as set forth in, respectively, Schedules 9.6, 9.17,
and 9.18 attached hereto.

--------------------------------------------------------------------------------



        ARTICLE II. REPRESENTATIONS AND WARRANTIES. Each of the Loan Parties
represents and warrants to the Agent and the Banks that:

        2.1     The execution, delivery, and performance of this Amendment are
within its powers, have been duly authorized by all necessary corporate or
company action, as the case may be, and are not in contravention of any law,
rule, or regulation, or any judgment, decree, writ, injunction, order or award
of any arbitrator, court or governmental authority, or of the terms of its
Certificate of Incorporation or Articles of Organization, as the case may be, or
By-laws or Operating Agreement, as the case may be, or of any contract or
undertaking to which it is a party or by which it or its properties is or may be
bound.

        2.2     This Amendment is the legal, valid, and binding obligation of
each Loan Party, enforceable against it in accordance with the respective terms
hereof.

        2.3     After giving effect to the amendments herein contained, the
representations and warranties contained in Section 9 of the Credit Agreement
are true on and as of the date hereof with the same force and effect as if made
on and as of the date hereof.

        2.4     No Event of Default or Unmatured Event of Default exists or has
occurred or is continuing on the date hereof.

        ARTICLE III. CONDITIONS OF EFFECTIVENESS.  This Amendment shall not
become effective until each of the following has been satisfied:

        3.1     This Amendment shall have been executed by the Loan Parties, the
Agent, and the Banks.

        3.2     The Loan Parties shall furnish to the Agent certified copies of
the resolutions of the Board of Directors or the members, as the case may be, of
the Loan Parties approving this Amendment, and of all documents evidencing other
necessary corporate or company action, as the case may be, and governmental
approvals, if any, with respect to this Amendment.

        3.3     The Loan Parties shall furnish to the Agent such other
approvals, opinions, or documents as the Agent may reasonably request.

        3.4     The Loan Parties shall furnish to the Agent an executed original
of the Amended and Restated Revolving Note described in Section 1.2 hereof.

        ARTICLE IV. MISCELLANEOUS.

        4.1     From and after the date of this Amendment, references in the
Credit Agreement or in any note, certificate, instrument or other document to
the “Credit Agreement” and the “Revolving Note” shall be deemed to be references
to the Credit Agreement and the Revolving Note as each have been amended hereby
and as further amended from time to time.

        4.2     The Loan Parties acknowledge and agree that the Agent and the
Banks have fully performed all of their obligations under all documents executed
in connection with the Credit Agreement and all actions taken by the Agent or
any of the Banks are reasonable and appropriate under the circumstances and
within their rights under the Credit Agreement and all other documents executed
in connection therewith and otherwise available. The Loan Parties represent and
warrant that they have no claims or causes of action against the Agent or any of
the Banks.

        4.3     If any of the Loan Parties shall fail to perform or observe any
term, covenant or agreement contained in this Amendment, or if any
representation or warranty made by any Loan Party in this Amendment shall prove
to have been incorrect in any material respect when made, such occurrence shall
be deemed to constitute an Event of Default.

        4.4     Except as expressly amended hereby, the Loan Parties agree that
the Credit Agreement, the Notes, the Loan Documents, and all other documents and
agreements executed by the Loan Parties in connection with the Credit Agreement
in favor of the Agent or the Banks are ratified and confirmed and shall remain
in full force and effect, and that they have no set off, counterclaim, or
defense with respect to any of the foregoing.

        4.5     Terms used but not defined herein shall have the respective
meanings ascribed thereto in the Credit Agreement.

        4.6     This Amendment shall be governed by and construed in accordance
with the laws of the State of Michigan, without giving effect to conflicts of
law principles of such State.

        4.7     This Amendment may be signed in any number of counterparts, with
the same effect as if the signatures thereto and hereto were upon the same
instrument, and telecopied signatures shall be effective as originals.

        [Balance of page intentionally remains blank.]

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties below have caused this Amendment to be
executed and delivered as of the date first written above.

CLARION TECHNOLOGIES, INC.


By: /s/ Edmund Walsh
        ——————————————

        Its:    CFO/Treasurer
                ——————————————



MITO PLASTICS, INC.


By: /s/ Edmund Walsh
        ——————————————

        Its:    CFO/Treasurer
                ——————————————



CLARION REAL ESTATE, L.L.C.

By: CLARION TECHNOLOGIES, INC., its Member

By: /s/ Edmund Walsh
        ——————————————

        Its:    CFO/Treasurer
                ——————————————



BANK ONE, NA, for itself and as Agent


By: /s/ Sommer M. Gillow
        ——————————————

        Its:    Vice President
                ——————————————


--------------------------------------------------------------------------------




EXHIBIT A


FORM OF AMENDED AND RESTATED REVOLVING NOTE

AMENDED AND RESTATED REVOLVING NOTE

$9,500,000 Grand Rapids, Michigan


February __, 2004

        FOR VALUE RECEIVED, on or before the Termination Date (or, if such day
is not a Business Day, on the next following Business Day), the undersigned,
Clarion Technologies, Inc., a Delaware corporation (the “Company”), and the
subsidiaries of the Company signatory hereto (herein, the “Subsidiaries”,
together with the Company and their respective successors and assigns, called
the “Loan Parties”), jointly and severally, promise to pay to the order of Bank
One, NA, a national banking association with its main office in Chicago,
Illinois (herein, together with its successors and assigns, called the “Bank”),
the maximum principal sum available of Nine Million Five Hundred Thousand and
00/100 Dollars ($9,500,000) or, if less, the aggregate unpaid principal amount
of all Revolving Loans made by the Bank to the undersigned pursuant to an
Amended and Restated Credit Agreement dated as of April 14, 2003 among the Loan
Parties, the financial institutions, including the Bank, that are or from time
to time may become parties thereto, and Bank One, NA, a national banking
association with its main office in Chicago, Illinois, as agent (herein, as the
same may be amended, modified or supplemented from time to time, including any
agreement entered into in replacement thereof, called the “Credit Agreement”) as
shown in the Bank’s records.

        The Loan Parties further promise to pay to the order of the Bank
interest on the aggregate unpaid principal amount hereof from time to time
outstanding from the date hereof until paid in full at such rates and at such
times as shall be determined in accordance with the provisions of the Credit
Agreement. Accrued interest shall be payable on the dates specified in the
Credit Agreement.

        Payments of both principal and interest are to be made in the lawful
money of the United States of America in immediately available funds at the
Agent’s office at 200 Ottawa Avenue, N.W., Grand Rapids, Michigan 49503, or at
such other place as may be designated by the Agent to the Loan Parties in
writing.

        This Amended and Restated Revolving Note (herein called this “Note”)
amends, restates, replaces and re-evidences all the indebtedness contained in
that certain Revolving Note dated as of April 14, 2003, in the original
principal amount of $9,000,000 payable by the Loan Parties to the order of the
Bank and nothing contained herein shall be construed as a novation of the
indebtedness evidenced thereby. This Note is a Revolving Note referred to in,
evidences indebtedness incurred under, and is subject to the terms and
provisions of, the Credit Agreement. The Credit Agreement, to which reference is
hereby made, sets forth said terms and provisions, including, but not limited
to, those under which this Note may or must be paid prior to its due date, may
have the principal amount of the commitment reduced or may have its due date
accelerated. Terms used but not otherwise defined herein are used herein as
defined in the Credit Agreement. This Note is secured by the collateral
described in and pursuant to the Credit Agreement and various other Loan
Documents referred to therein, and reference is made thereto for a statement of
terms and provisions of such collateral security, a description of collateral
and the rights of the Agent and the Bank in respect thereof.

        In addition to, and not in limitation of, the foregoing and the
provisions of the Credit Agreement hereinabove referred to, the Loan Parties
further agree, subject only to any limitation imposed by applicable law and to
the extent provided in the Credit Agreement, to pay all expenses, including
reasonable attorneys’ fees and expenses, incurred by the Agent and the holder of
this Note in seeking to collect any amounts payable hereunder which are not paid
when due, whether by acceleration or otherwise.

        All parties hereto, whether as makers, endorsers or otherwise, severally
waive presentment, demand, protest and notice of dishonor in connection with
this Note.

        The liability of each Loan Party under this Note in general shall be
joint and several, and each reference herein to the Loan Parties shall be deemed
to refer to each such Loan Party. In furtherance and not in limitation of Bank’s
rights and remedies hereunder or at law, Bank may proceed under this Note
against any one or more of the Loan Parties in its absolute and sole discretion
for any Loan Parties’ obligations under the Credit Agreement or any other
liability or obligation of the Loan Parties arising hereunder.

        This Note is binding upon the undersigned and their respective
successors and assigns, and shall inure to the benefit of the Bank and its
successors and assigns. This Note is made under and governed by the laws of the
State of Michigan without regard to conflict of laws principles.

[SIGNATURES ON NEXT PAGE]

--------------------------------------------------------------------------------



(Signature Page to Amended and Restated Revolving Note)

        IN WITNESS WHEREOF, the Loan Parties have executed this Note as of the
day and year first above written.

CLARION TECHNOLOGIES, INC.


By:
        ——————————————

        Its:    
                ——————————————



CLARION REAL ESTATE, L.L.C.


By:
        ——————————————

        Its:    
                ——————————————



MITO PLASTICS, INC.


By:
        ——————————————

        Its:    
                ——————————————
